Exhibit 10.1

 

EXECUTION VERSION

 

INCREMENTAL FIRST LIEN TERM COMMITMENTS AMENDMENT

 

This INCREMENTAL FIRST LIEN TERM COMMITMENTS AMENDMENT is dated as of
September 27, 2016 (this “Amendment”) and is entered into by and among GYP
HOLDINGS III CORP., a Delaware corporation (the “Borrower”), GYP HOLDINGS II
CORP., a Delaware corporation (“Holdings”), CREDIT SUISSE AG, as administrative
agent (in such capacity, the “Administrative Agent”) and as New Incremental
First Lien Lender (as defined below), and, for purposes of Section 12 hereof,
each other Loan Party party hereto.

 

PRELIMINARY STATEMENTS

 

The Borrower, Holdings, the Lenders party thereto from time to time, the
Administrative Agent and the other parties thereto have entered into that
certain First Lien Credit Agreement, dated as of April 1, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement;” the Credit Agreement, as
amended by this Amendment and as may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time after the date
hereof, is herein referred to as the “Amended Credit Agreement”; capitalized
terms used (including in the preamble and preliminary statements hereto) but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement).

 

Pursuant to and in accordance with Section 2.12 of the Credit Agreement, the
Borrower may request from time to time Incremental First Lien Term Commitments. 
The Borrower has notified the Administrative Agent of its request for an
Incremental First Lien Term Commitment in an aggregate principal amount equal to
$481,225,000 on the terms set forth in this Amendment.  The Administrative Agent
and the Borrower have determined that the Incremental First Lien Term
Commitments Effective Date with respect to such Incremental First Lien Term
Commitment shall be the New Incremental First Lien Term Commitments Effective
Date (as defined below).

 

Pursuant to Section 2.12(d) of the Credit Agreement, an Incremental First Lien
Term Commitments Amendment may, without the consent of any other Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of Section 2.12 of
the Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

SECTION 1.                            New Incremental First Lien Lender, New
Incremental First Lien Term Commitment and New Incremental First Lien Term
Loan.  Pursuant to and in accordance with Section 2.12 of the Credit Agreement
and subject to the satisfaction of the conditions precedent set forth in
Section 3:

 

(a)                                 Credit Suisse AG, as an Incremental First
Lien Lender (in such capacity, the “New Incremental First Lien Lender”), hereby
agrees to provide an Incremental First Lien Term Commitment to the Borrower in
an aggregate principal amount equal to $481,225,000 (the “New Incremental First
Lien Term Commitment”) and to make a single term loan in respect thereof (the
“New Incremental First Lien Term Loan”) to the

 

--------------------------------------------------------------------------------


 

Borrower in an aggregate principal amount not to exceed the New Incremental
First Lien Term Commitment.

 

(b)                                 The Borrower is incurring the New
Incremental First Lien Term Commitment pursuant to clause (y) of the second
proviso of Section 2.12(a) of the Credit Agreement.

 

(c)                                  The New Incremental First Lien Term
Commitment and the New Incremental First Lien Term Loan shall constitute an
Incremental First Lien Term Loan Tranche separate from the existing Term Loans
outstanding on the New Incremental First Lien Term Commitments Effective Date
immediately prior to giving effect to this Amendment (the “Existing Term Loans”)
and shall have the terms set forth in Section 1(d).

 

(d)                                 The New Incremental First Lien Term
Commitment and the New Incremental First Lien Term Loan shall have the following
terms:

 

(i)                                     Subject to the terms and conditions set
forth herein, the New Incremental First Lien Lender agrees to make a New
Incremental First Lien Term Loan to the Borrower on the New Incremental First
Lien Term Commitments Effective Date in an amount not to exceed the New
Incremental First Lien Term Commitment.  Amounts borrowed under this
Section 1(d)(i) and subsequently repaid or prepaid may not be reborrowed.  The
New Incremental First Lien Term Loan may be a Base Rate Loan or a Eurodollar
Rate Loan as provided in the Amended Credit Agreement.  The New Incremental
First Lien Term Commitment shall be automatically and permanently reduced to
zero after the making of the Borrowing of the New Incremental First Lien Term
Loan on the New Incremental First Lien Term Commitments Effective Date.

 

(ii)                                  The New Incremental First Lien Term Loan
shall (A) mature on the Maturity Date set forth in the Amended Credit Agreement,
(B) be repaid as set forth in Section 2.05(a) of the Amended Credit Agreement,
(C) share in any prepayments and be subject to a premium in connection with a
Repricing Transaction, in each case, as set forth in Section 2.03 of the Amended
Credit Agreement and (D) accrue interest at the rate set forth in Section 2.06
of the Amended Credit Agreement.

 

(iii)                               Except as set forth in
Section 1(d)(ii) above, the New Incremental First Lien Term Loan shall have
terms substantially the same as those of the Existing Term Loans, as set forth
in the Amended Credit Agreement, and shall be subject to the provisions of the
Amended Credit Agreement and the other Loan Documents.

 

(e)                                  The proceeds of the New Incremental First
Lien Term Loan will be (i) used immediately upon receipt of such proceeds by the
Borrower, to prepay in full pursuant to and in accordance with
Section 2.03(a)(i) of the Credit Agreement the aggregate principal amount of all
Existing Term Loans on the New Incremental First Lien Term Commitments Effective
Date (the “Refinancing”), (ii) applied promptly, but in no event later than
October 3, 2016, to the repayment of ABL Loans outstanding on the New
Incremental First Lien Term Commitments Effective Date and to pay fees and

 

2

--------------------------------------------------------------------------------


 

expenses incurred in connection with the New Incremental First Lien Term
Commitments Amendment and (iii) thereafter, for working capital, capital
expenditures and other general corporate purposes (including any actions
permitted by Article VII of the Amended Credit Agreement, including permitted
Restricted Payments) of the Borrower and its Restricted Subsidiaries.

 

(f)                                   The Administrative Agent will record the
New Incremental First Lien Term Commitment and the New Incremental First Lien
Term Loan in the Register in accordance with the Amended Credit Agreement.

 

SECTION 2.                            Amendments to Credit Agreement.  Holdings,
the Borrower, the New Incremental First Lien Lender and the Administrative Agent
hereby agree that, upon the satisfaction of the conditions precedent set forth
in Section 3 and immediately after giving effect to this Amendment, the Credit
Agreement shall be amended as follows:

 

(a)                                 Section 1.01 thereof shall be amended by
adding the following definitions in appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

3

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, in relation to any Eurodollar Rate Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable
Eurodollar Rate for the longest period (for which the applicable Eurodollar Rate
is available for deposits in Dollars) that is shorter than the Interest Period
of that Eurodollar Rate Loan and (b) the applicable Eurodollar Rate for the
shortest period (for which such Eurodollar Rate is available for deposits in
Dollars) that exceeds the Interest Period of that Eurodollar Rate Loan, in each
case, as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

 

“New Incremental First Lien Term Commitments Amendment” means the Incremental
First Lien Term Commitments Amendment, dated as of September 27, 2016, among
Holdings, the Borrower, the New Incremental First Lien Lender (as defined
therein), the Administrative Agent and the other parties thereto.

 

“New Incremental First Lien Term Commitments Effective Date” means September 27,
2016.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)                                 The definition of “Applicable Rate” in
Section 1.01 thereof shall be amended and restated in its entirety as follows:

 

a percentage per annum equal to 3.50% per annum for Eurodollar Rate Loans, and
2.50% per annum for Base Rate Loans.

 

(c)                                  The definition of “Defaulting Lender” is
hereby amended by adding, in clause (d)(i) thereof, the phrase “or a Bail-In
Action” immediately after the phrase “any Debtor Relief Law”.

 

(d)                                 Clause (ii) of the definition of “Eurodollar
Base Rate” in Section 1.01 thereof shall be amended and restated in its entirety
as follows:

 

(ii) to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Base Rate” shall be the
Interpolated Rate.

 

(e)                                  The definition of “Federal Funds Rate” in
Section 1.01 thereof shall be amended and restated in its entirety as follows:

 

for any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day.

 

4

--------------------------------------------------------------------------------


 

(f)                                   The definition of “Interest Period” in
Section 1.01 thereof shall be amended by adding the following new sentence at
the end thereof:

 

Notwithstanding the foregoing, to the extent the Borrower has elected to borrow
the New Incremental First Lien Term Loan (as defined in the New Incremental
First Lien Term Commitments Amendment) on the New Incremental First Lien Term
Commitments Effective Date or Incremental First Lien Term Loans on an
Incremental First Lien Commitments Effective Date, as the case may be, as
Eurodollar Rate Loans, the Interest Period (x) applicable to such New
Incremental First Lien Term Loan shall end on October 31, 2016 and
(y) applicable to such Incremental First Lien Term Loans may, at the election of
the Borrower, end on the next succeeding quarterly amortization date with
respect to such Incremental First Lien Term Loans.

 

(g)                                  The definition of “Term Commitment” in
Section 1.01 thereof shall be amended by (i) replacing the reference to
“$390,000,000” therein with “$481,225,000”, (ii) replacing the reference to
“Closing Date” therein with “New Incremental First Lien Term Commitments
Effective Date” and (iii) adding the following new sentence at the end thereof:

 

From and after the New Incremental First Lien Term Commitments Effective Date,
the New Incremental First Lien Term Commitment (as defined in the New
Incremental First Lien Term Commitments Amendment) shall constitute a Term
Commitment for all purposes hereof and of the other Loan Documents.

 

(h)                                 The definition of “Term Facility” in
Section 1.01 thereof shall be amended by replacing the reference to “Closing
Date” in clause (a) thereof with “New Incremental First Lien Term Commitments
Effective Date.”

 

(i)                                     The definition of “Term Lender” in
Section 1.01 thereof shall be amended by replacing the references to “Closing
Date” in each of clauses (a) and (b) thereof with “New Incremental First Lien
Term Commitments Effective Date.”

 

(j)                                    The definition of “Term Loan” in
Section 1.01 thereof shall be amended by adding the following new sentence at
the end thereof:

 

From and after the New Incremental First Lien Term Commitments Effective Date,
the New Incremental First Lien Term Loan (as defined in the New Incremental
First Lien Term Commitments Amendment) shall constitute a Term Loan for all
purposes hereof and of the other Loan Documents.

 

(k)                                 Section 2.01 thereof shall be amended and
restated in its entirety as follows:

 

Subject to the terms and conditions set forth herein, the New Incremental First
Lien Lender (as defined in the New Incremental First Lien Term Commitments
Amendment), in its capacity as a Term Lender, agrees to make a single term loan
denominated in Dollars to the Borrower on the New Incremental First Lien Term

 

5

--------------------------------------------------------------------------------


 

Commitments Effective Date in an amount not to exceed the New Incremental First
Lien Lender’s Term Commitment.  The Term Borrowing shall consist of a Term Loan
made by the New Incremental First Lien Lender in accordance with its Term
Commitment.  Amounts borrowed under this Section 2.01 and subsequently repaid or
prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

(l)                                     Subclause (A) of Section 2.02(a) thereof
shall be amended by replacing each reference to “Closing Date” therein with “New
Incremental First Lien Term Commitments Effective Date.”

 

(m)                             Section 2.03(d) thereof shall be amended by
replacing the reference to “the date that is six months following the Closing
Date” with “the date that is six months following the New Incremental First Lien
Term Commitments Effective Date.”

 

(n)                                 Each of Sections 2.04(b) and 2.05(a) thereof
shall be amended by replacing the reference to “Closing Date” therein with “New
Incremental First Lien Term Commitments Effective Date.”

 

(o)                                 Section 2.05(a) thereof shall be amended by
replacing the table therein its entirety with the following:

 

Date

 

Term Loan Principal Amortization 
Payment

 

10/31/2016

 

$1,203,062.50

 

1/31/2017

 

$1,203,062.50

 

4/30/2017

 

$1,203,062.50

 

7/31/2017

 

$1,203,062.50

 

10/31/2017

 

$1,203,062.50

 

1/31/2018

 

$1,203,062.50

 

4/30/2018

 

$1,203,062.50

 

7/31/2018

 

$1,203,062.50

 

10/31/2018

 

$1,203,062.50

 

1/31/2019

 

$1,203,062.50

 

4/30/2019

 

$1,203,062.50

 

7/31/2019

 

$1,203,062.50

 

10/31/2019

 

$1,203,062.50

 

1/31/2020

 

$1,203,062.50

 

4/30/2020

 

$1,203,062.50

 

7/31/2020

 

$1,203,062.50

 

10/31/2020

 

$1,203,062.50

 

1/31/2021

 

$1,203,062.50

 

Maturity Date of the Term Facility

 

Remaining Balance

 

 

6

--------------------------------------------------------------------------------


 

(p)                                 Section 6.11 thereof shall be amended and
restated in its entirety as follows:

 

Use the proceeds of the Term Borrowing (x) on the Closing Date solely to finance
the Acquisition and the Refinancing and to pay Transaction Costs in connection
therewith, (y) on the New Incremental First Lien Term Commitments Effective
Date, (A) immediately upon receipt of such proceeds by the Borrower, to prepay
in full the aggregate principal amount of all Existing Term Loans (as defined in
the New Incremental First Lien Term Commitments Amendment) on the New
Incremental First Lien Term Commitments Effective Date, (B) promptly after
receipt of the proceeds of the New Incremental First Lien Term Loans (as defined
in the New Incremental First Lien Term Commitments Amendment), but in no event
later than October 3, 2016, to repay a portion of the ABL Loans outstanding on
the date of such repayment and (C) to pay fees and expenses incurred in
connection with the New Incremental First Lien Term Commitments Amendment and
(D) thereafter, for working capital, capital expenditures and other general
corporate purposes (including any actions permitted by Article VII, including
permitted Restricted Payments) of the Borrower and its Restricted Subsidiaries.

 

(q)                                 Section 10.01 thereof shall be amended by
replacing the reference to “Applicable Margin” therein with “Applicable Rate.”

 

(r)                                    The Credit Agreement is amended to add a
new Section 10.24, which shall read as follows:

 

10.24                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other

 

7

--------------------------------------------------------------------------------


 

instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 3.                            Conditions Precedent to Effectiveness. 
This Amendment (including the agreements in Section 1 and the amendments to the
Credit Agreement contained in Section 2) shall become effective on the date on
which the following conditions precedent shall be satisfied (such date, the “New
Incremental First Lien Term Commitments Effective Date”):

 

(a)                                 the Administrative Agent shall have received
each of the following, each of which shall be originals or facsimiles (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of clause
(i) below, by the New Incremental First Lien Lender, each dated as of the New
Incremental First Lien Term Commitments Effective Date (or, in the case of
certificates of governmental officials, a recent date before the New Incremental
First Lien Term Commitments Effective Date) and each in form and substance
reasonably satisfactory to the Administrative Agent (and, in the case of clause
(vii) below, the Collateral Agent):

 

(i)                                     executed counterparts of this Amendment;

 

(ii)                                  resolutions or authorizations of each Loan
Party authorizing the execution, delivery and performance of this Amendment and,
in the case of the Borrower, the borrowings hereunder, and a certification of a
Responsible Officer of each Loan Party that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

 

(iii)                               either the Organization Documents of each
Loan Party or a certification by a Responsible Officer of each Loan Party that
there have been no changes to the Organization Documents of such Loan Party
since the Closing Date;

 

(iv)                              either incumbency certificates of each Loan
Party or a certification by a Responsible Officer of each Loan Party that there
have been no changes to the Responsible Officers set forth on the incumbency
certificates of such Loan Party delivered on the Closing Date;

 

(v)                                 good standing certificates evidencing that
each Loan Party is duly organized or formed and that each Loan Party is validly
existing and in good standing;

 

(vi)                              a favorable opinion of (x) Fried, Frank,
Harris, Shriver & Jacobson LLP, counsel to the Loan Parties and (y) Sutherland
Asbill & Brennan LLP, special Georgia counsel to the Loan Parties, in each case
dated the New Incremental First Lien Term Commitments Effective Date, addressed
to the Administrative Agent, the Collateral

 

8

--------------------------------------------------------------------------------


 

Agent, the New Incremental First Lien Lender and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent;

 

(vii)                           a customary certificate, substantially in the
form of Exhibit J to the Credit Agreement from the chief financial officer of
Holdings, certifying that Holdings and its Subsidiaries, on a consolidated basis
after giving effect to the New Incremental First Lien Term Commitment, the New
Incremental First Lien Term Loan and the other transactions contemplated hereby,
are Solvent; and

 

(viii)                        a certificate, dated as of the New Incremental
First Lien Term Commitments Effective Date, duly executed by a Responsible
Officer of Holdings (A) certifying that the conditions precedent set forth in
Sections 3(b), 3(c) and 3(d) have been satisfied as of the New Incremental First
Lien Term Commitments Effective Date and (B) setting forth calculations in
reasonable detail demonstrating compliance with the First Lien Leverage Ratio
set forth in Section 2.12(a) of the Credit Agreement, after giving effect on a
Pro Forma Basis to the incurrence of the New Incremental First Lien Term
Commitment;

 

(ix)                              a notice of prepayment in full of the Existing
Term Loans pursuant to and in accordance with Section 2.03(a)(i) of the Credit
Agreement; and

 

(x)                                 a Committed Loan Notice with respect to the
New Incremental First Lien Term Loan, not later than 10:00 a.m. (New York City
time) one (1) Business Day prior to the New Incremental First Lien Term
Commitments Effective Date;

 

(b)                                 the conditions precedent set forth in
Section 4.02 of the Credit Agreement shall have been satisfied both before and
after giving effect to this Amendment and the additional credit extensions
provided hereby;

 

(c)                                  the representations and warranties of the
Loan Parties contained in Section 4 shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the New Incremental First Lien Term
Commitments Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date;

 

(d)                                 at the time of the Borrower’s request for
the New Incremental First Lien Term Commitment, upon the effectiveness of this
Amendment and at the time that the New Incremental First Lien Term Loan is made
(and after giving effect thereto) no Default or Event of Default shall exist;

 

(e)                                  the Borrower shall have applied,
concurrently with the making of the New Incremental First Lien Term Loan, the
proceeds of the New Incremental First Lien Term Loan to prepay in full the
aggregate principal amount of all Existing Term Loans outstanding on the New
Incremental First Lien Term Commitments Effective Date;

 

(f)                                   the Administrative Agent shall have
received:

 

9

--------------------------------------------------------------------------------


 

(i)                                     at least three Business Days prior to
the New Incremental First Lien Term Commitments Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing prior to the New Incremental First Lien Term
Commitments Effective Date by the Lenders that they shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act; and

 

(ii)                                  for the account of each Lender (as defined
in the Credit Agreement) with an Existing Term Loan (A) all interest accrued but
unpaid on the Existing Term Loans through the New Incremental First Lien Term
Commitments Effective Date and (B) unless waived by such Lender, any loss, cost
or expense due to such Lender under Section 3.05 of the Credit Agreement; and

 

(g)                                  there shall have been paid (i) to the
Administrative Agent, for the account of the Administrative Agent and the
Lenders (including the New Incremental First Lien Lender), as applicable, all
fees and, to the extent required by Section 10.04 of the Credit Agreement,
expenses (including reasonable out-of-pocket fees, charges and disbursements of
counsel) that are due and payable on or before the New Incremental First Lien
Term Commitments Effective Date and (ii) to the Administrative Agent or an
Affiliate thereof, all other compensation separately agreed to be paid on the
New Incremental First Lien Term Commitments Effective Date.

 

SECTION 4.                            Representations and Warranties. To induce
the other parties hereto to enter into this Amendment, each of Holdings and the
Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the New Incremental First Lien Lender and the other Lenders that, as of
the New Incremental First Lien Term Commitments Effective Date and immediately
after giving effect to the transactions and amendments to occur on the New
Incremental First Lien Term Commitments Effective Date:

 

(a)                                 each Loan Party and each of its Subsidiaries
has all requisite power and authority to execute and deliver this Amendment and
perform its obligations under this Amendment and the Amended Credit Agreement;

 

(b)                                 this Amendment has been duly executed and
delivered by each Loan Party that is party hereto and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party hereto in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors’ rights generally and by general
principles of equity;

 

(c)                                  the execution and delivery by each Loan
Party of this Amendment and the performance by each Loan Party of this Amendment
and the Amended Credit Agreement, and the consummation of the transactions
contemplated by this Amendment, are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in

 

10

--------------------------------------------------------------------------------


 

any breach or contravention of, or the creation of any Lien under (other than
any Lien to secure the Secured Obligations pursuant to the Collateral
Documents), or require any payment (except for the prepayment of all Existing
Term Loans and ABL Loans on the New Incremental First Lien Term Commitments
Effective Date) to be made under (A) the ABL Facility, (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (C) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject or (iii) violate any Law; except
with respect to any breach or contravention or payment referred to in
clause (ii)(B) and (ii)(C), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect;

 

(d)                                 no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution or delivery by any Loan Party of this
Amendment or the performance by any Loan Party of this Amendment or the Amended
Credit Agreement, or enforcement against, any Loan Party of this Amendment or
the Amended Credit Agreement or for the consummation of the transactions
contemplated hereby or (ii) the exercise by an Agent or any Lender (including
the New Incremental First Lien Lender) of its rights under this Amendment or the
Amended Credit Agreement, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect;

 

(e)                                  neither Holdings nor any Restricted
Subsidiary of Holdings is in default under or with respect to, or a party to,
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(f)                                   the representations and warranties of each
Loan Party set forth in any Loan Document to which it is a party are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the New
Incremental First Lien Term Commitments Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

 

SECTION 5.                            Post-Effectiveness Covenants.

 

(a)                                 Each Loan Party warrants, covenants and
agrees with the Administrative Agent and the Lenders that each Loan Party will
execute and deliver the documents and complete the tasks set forth on Schedule A
hereto, in each case within the time limits specified on such Schedule (or such
longer period as the Administrative Agent may agree in its sole discretion); and

 

11

--------------------------------------------------------------------------------


 

(b)                                 On or before October 3, 2016, the Borrower
shall repay the ABL Loans in an amount equal to the lesser of (i) the aggregate
amount of ABL Loans outstanding on the date of such repayment and (ii) the
amount of net cash proceeds of the New Incremental First Lien Term Loan received
by the Borrower on the New Incremental First Lien Term Commitments Effective
Date after giving effect to the Refinancing and the payment of fees and expenses
incurred in connection therewith; provided that a breach of this
Section 5(a) shall constitute an immediate Event of Default under the Amended
Credit Agreement.

 

SECTION 6.                            Effect on Loan Documents.  Except as
specifically amended hereby, all Loan Documents shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing:

 

(a)                                 the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent, the Collateral Agent or any Lender under any Loan
Document, nor constitute a waiver of any provision of any Loan Document or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent, the Collateral Agent and the Lenders under any Loan
Document;

 

(b)                                 on and after the New Incremental First Lien
Term Commitments Effective Date, each reference in the Amended Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring to the Credit Agreement and each reference in any other Loan Document
to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement, and this Amendment and the Amended Credit Agreement
shall be read together and construed as a single instrument;

 

(c)                                  nothing herein shall be deemed to entitle
any Loan Party to a further amendment to, or a consent, waiver, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Loan Document
in similar or different circumstances;

 

(d)                                 on the New Incremental First Lien Term
Commitments Effective Date, the New Incremental First Lien Lender shall
(i) become a “Lender” and a “Term Lender” for all purposes of the Amended Credit
Agreement and the other Loan Documents, (ii) have the New Incremental First Lien
Term Commitment which shall become a “Commitment” under the Amended Credit
Agreement and (iii) make the New Incremental First Lien Term Loan to the
Borrower in a principal amount up to the New Incremental First Lien Term
Commitment, and the New Incremental First Lien Term Loan shall be a “Term Loan”
for all purposes of the Amended Credit Agreement and the other Loan Documents;
and

 

(e)                                  each of the parties hereto hereby
acknowledges and agrees that (i) this Amendment shall constitute a Loan Document
for all purposes of the Amended Credit Agreement and the other Loan Documents
and (ii) the terms of this Amendment do not constitute a novation but, rather,
an amendment of the terms of certain pre-existing

 

12

--------------------------------------------------------------------------------


 

Indebtedness and the Credit Agreement, as evidenced by the Amended Credit
Agreement. For the avoidance of doubt, each representation and warranty in the
Credit Agreement with regard to the Loan Documents shall be deemed a
representation and warranty with regard to this Amendment.

 

SECTION 7.                            Expenses.  The Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Collateral Agent in connection with this Amendment and any other
documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, in each case to the
extent required by Section 10.04 of the Amended Credit Agreement.  The Borrower
hereby confirms that the indemnification provisions set forth in Section 10.05
of the Amended Credit Agreement shall apply to this Amendment and any other
documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, and such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs) expenses and disbursements (including
fees, disbursements and charges of counsel) (as more fully set forth therein as
applicable) which may arise herefrom or in connection herewith.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            Consent to Assignments.  For purposes of
Section 10.07(b) of the Amended Credit Agreement, the Borrower hereby consents
to any assignment by the New Incremental First Lien Lender or any of its
Affiliates of all or any portion of the New Incremental First Lien Term Loan in
connection with the initial syndication of the New Incremental First Lien Term
Loan to any assignee disclosed by Credit Suisse Securities (USA) LLC to, and
approved by, the Borrower prior to the New Incremental First Lien Term
Commitments Effective Date.

 

SECTION 10.                     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 11.                     Amendments; Execution in Counterparts;
Severability; Interpretative Provisions.

 

(a)                                 No amendment or waiver of any provision of
this Amendment, and no consent to any departure by the Borrower or any other
Loan Party herefrom, shall be effective unless in writing signed by the
Administrative Agent, the New Incremental First Lien Lender and Holdings and the
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)                                 This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature

 

13

--------------------------------------------------------------------------------


 

page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

(c)                                  If any provision of this Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(d)                                 The rules of construction specified in
Sections 1.02 through and including 1.07 of the Credit Agreement also apply to
this Amendment.

 

SECTION 12.                     Acknowledgment and Reaffirmation.  Each Loan
Party hereby:

 

(a)                                 (i) acknowledges that it has reviewed the
terms and provisions of this Amendment (including, without limitation,
Section 6), (ii) consents to the amendment of the Credit Agreement effected
pursuant to this Amendment, (iii) reaffirms and confirms that each Loan Document
to which it is a party or is otherwise bound, each Lien granted by it to the
Collateral Agent for the benefit of the Secured Parties (including the New
Incremental First Lien Lender) pursuant to any such Loan Document and all
Collateral encumbered thereby continues to guarantee or secure, as the case may
be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations”, “Guaranteed Obligations” or
“Secured Obligations”, as applicable, under each Loan Document to which is a
party (in each case as such terms are defined in the applicable Loan Document),
and (iv) acknowledges and affirms that the New Incremental First Lien Term
Commitment and any New Incremental First Lien Term Loan made or deemed made
pursuant to this Amendment or the New Incremental First Lien Term Commitment
constitute “Obligations”, “Secured Obligations” or “Guaranteed Obligations” and
similar defined terms used in the Loan Documents, as applicable;

 

(b)                                 acknowledges and agrees that (i) each Loan
Document to which it is a party or otherwise bound shall continue and remain in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment, (ii) notwithstanding the conditions to
effectiveness set forth in this Amendment, no consent by any Loan Party (other
than Holdings and the Borrower) is required by the terms of the Credit Agreement
or any other Loan Document to the amendments to the Credit Agreement effected
pursuant to this Amendment and (iii) nothing in the Amended Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require its consent
to any future amendments to the Credit Agreement, except to the extent expressly
set forth in Section 10.01 of the Amended Credit Agreement; and

 

(c)                                  agrees that the First Lien Obligations or
Secured Obligations, as applicable, include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the New Incremental First
Lien Term Loan under the Amended Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

SECTION 13.                     Treatment of Amendment Under FATCA. For purposes
of determining withholding Taxes imposed under FATCA, from and after the New
Incremental First Lien Term Commitments Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

GYP HOLDINGS II CORP.

 

 

 

By:

/s/ H. Douglas Goforth

 

 

Name:

H. Douglas Goforth

 

 

Title:

Chief Financial Officer

 

 

GYP HOLDINGS III CORP.

 

 

 

By:

/s/ H. Douglas Goforth

 

 

Name:

H. Douglas Goforth

 

 

Title:

Assistant Treasurer

 

[Incremental First Lien Term Commitments Amendment]

 

--------------------------------------------------------------------------------


 

 

COASTAL INTERIOR PRODUCTS, INC.

 

PIONEER MATERIALS WEST, INC.

 

STATE LINE BUILDING SUPPLY, INC.

 

GATOR GYPSUM, INC.

 

CAPITOL INTERIOR PRODUCTS, INC.

 

CAPITOL MATERIALS OF SAVANNAH, INC.

 

CAPITOL MATERIALS, INCORPORATED

 

GMS STRATEGIC SOLUTIONS, INC.

 

GYPSUM MANAGEMENT AND SUPPLY, INC.

 

ROCKET INSTALLATION, INC.

 

SUN VALLEY INTERIOR SUPPLY, INC.

 

TOOL SOURCE WAREHOUSE, INC.

 

TUCKER ACOUSTICAL PRODUCTS, INC.

 

TUCKER MATERIALS, INC.

 

CHICAGO GYPSUM SUPPLY, INC.

 

NEW ENGLAND GYPSUM SUPPLY, INC.

 

OHIO VALLEY SUPPLY, INC.

 

PACIFIC GYPSUM SUPPLY, INC.

 

GYPSUM SUPPLY COMPANY

 

PIONEER MATERIALS, INC.

 

TAMARACK MATERIALS, INC.

 

MISSOURI DRYWALL SUPPLY, INC.

 

WILDCAT MATERIALS, INC.

 

COLONIAL MATERIALS, INC.

 

CHAPARRAL MATERIALS, INC.

 

CHEROKEE BUILDING MATERIALS OF OKC, INC.

 

CHEROKEE BUILDING MATERIALS, INC.

 

CARTER HARDWARE COMPANY

 

ROCKY TOP MATERIALS, INC.

 

COMMERCIAL INTERIOR PRODUCTS, INC.

 

COWTOWN MATERIALS, INC.

 

EASTEX MATERIALS, INC.

 

HILL COUNTRY MATERIALS, INC.

 

LONE STAR MATERIALS, INC.

 

RIO GRANDE BUILDING MATERIALS, INC.

 

TEJAS MATERIALS, INC.

 

CAPITOL BUILDING SUPPLY, INC.

 

COMMONWEALTH BUILDING MATERIALS, INC.

 

GTS DRYWALL SUPPLY COMPANY

 

 

By:

/s/ H. Douglas Goforth

 

 

Name:

H. Douglas Goforth

 

 

Title:

Assistant Treasurer

 

[Incremental First Lien Term Commitments Amendment]

 

--------------------------------------------------------------------------------


 

 

GYPSUM SUPPLY INSTALLED INSULATION, LLC

 

By: GYPSUM SUPPLY COMPANY, its Manager

 

 

By:

/s/ H. Douglas Goforth

 

 

Name:

H. Douglas Goforth

 

 

Title:

Chief Financial Officer

 

[Incremental First Lien Term Commitments Amendment]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and New
Incremental First Lien Lender

 

 

 

By:

/s/ Judith E. Smith

 

 

Name:

Judith E. Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

[Incremental First Lien Term Commitments Amendment]

 

--------------------------------------------------------------------------------


 

Schedule A to Incremental First Lien Term Commitments Amendment

 

POST-EFFECTIVENESS MATTERS

 

1.              REAL ESTATE DELIVERABLES

 

The Loan Parties shall deliver, or cause to be delivered, to the Administrative
Agent no later than the date occurring sixty (60) days after the New Incremental
First Lien Term Commitments Effective Date (or such later date as may be
acceptable to the Administrative Agent in its reasonable discretion), to the
extent determined by the Administrative Agent to be reasonably necessary or
desirable, each of the following items:

 

(i)                                     to the extent reasonably necessary,
fully executed and notarized mortgage modifications (each, a “Mortgage
Modification”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each applicable Mortgaged Property;

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) in each state in which a
Mortgaged Property for which a Mortgage Modification is required, is located
with respect to the enforceability of such Mortgage as modified by the
applicable Mortgage Modification, and such other customary matters with regards
to each such Mortgage Modification as the Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)                               with respect to the lender’s title insurance
policy insuring each Mortgaged Property for which a Mortgage Modification is
required, a mortgage modification endorsement with respect to such Mortgaged
Property, issued by a title company reasonably satisfactory to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, insuring, to the extent that such coverage is available by
endorsement in the applicable jurisdiction, that the validity, enforceability
and priority of the applicable Mortgage, and the effectiveness of such title
policy, shall remain unchanged following recordation of the related Mortgage
Modification; and

 

(iv)                              (a) an updated Flood Determination Form with
respect to each Mortgaged Property; (b) if it is a Flood Hazard Property, a
Borrower Notice; (c) the Borrower’s written acknowledgment of receipt of the
Borrower Notice from the Administrative Agent as to the fact that such Mortgaged
Property is a Flood Hazard Property and as to whether the community in which
each such Flood Hazard Property is located is participating in the NFIP; and
(d) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the applicable Mortgaged Property is
located, Evidence of Flood Insurance.

 

--------------------------------------------------------------------------------